Citation Nr: 0405502	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cause of death.  

2.  Entitlement to Dependency and Indemnity Compensation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to June 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for cause of 
death; eligibility to Dependency and Indemnity compensation; 
and eligibility for Dependents' Educational Assistance  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant seeks service connection for the cause of her 
late husband's death, and Dependency and Indemnity 
compensation.  A certificate of death shows that the veteran 
died in October 2001 as a result of septic shock secondary to 
gangrenous blood due to squamous cell carcinoma of right 
lower lobe, due to peptic ulcer disease, emphysema, and 
diverticular disease.  Following a review of the record, it 
is the Board's judgment that additional development is 
warranted.  The relevant medical evidence is summarized 
below.

While the service medical records are negative for any 
pertinent abnormal findings, and service connection was not 
established for any of the causes of the veteran's death 
during his lifetime, a medical statement from R.P., M.D. 
indicates that the veteran was treated for a peptic ulcer in 
September 1945, within three months of service.  Certain 
diseases, to include peptic ulcers, when manifest to a 
compensable degree within one year after the veteran's 
separation from military service, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  A September 1947 
VA exam did not produce evidence of any stomach problems, to 
include an ulcer, but Dr. R. P. again diagnosed the veteran 
with a peptic ulcer in October 1947 and January 1949.  The 
veteran underwent another VA examination in May 1949.  Upon 
this latter examination, the clinician noted that there was 
some evidence that the veteran had experienced duodenal 
ulceration in the past, but that there was no evidence of 
active ulceration at the time of the examination.  

The next evidence of an ulcer is in June 1967, when it was 
diagnosed, apparently by  X-ray examination at the Young 
Medical Center.  Then in 1976, the veteran indicated that Dr. 
S. S. had treated his ulcer from 1954 to 1975, and that he 
was still taking medication for it.  The veteran was again 
diagnosed with peptic ulcer disease in August 1981 at Rolling 
Plains Memorial Hospital.      

The veteran's terminal hospital records show that he was 
admitted to the Hendricks Medical Center in September 2001.  
He was diagnosed with carcinoma of the right lower lobe, and 
treatment included a right lower lobectomy.  His medical 
history included chronic obstructive lung disease and peptic 
ulcer disease.  While it is evident that he was primarily 
treated for respiratory failure during this time, it is also 
apparent that the terminal hospital records are incomplete, 
as there is no final summary relating to the veteran's 
death,.  

The Board finds that the threshold question is whether the 
veteran's peptic ulcer disease caused or contributed 
substantially to his death.  It appears from the terminal 
hospital records in the claims file that the veteran was 
primarily being treated for complications relating to lung 
cancer; peptic ulcer disease was noted only by history.  
Nevertheless, peptic ulcer disease was listed on the death 
certificate as a contributory cause of death.  
Notwithstanding the RO's denial of service connection for 
peptic ulcer disease during the veteran's lifetime, given the 
longstanding history of treatment for same beginning within 
one year of service, the Board finds that it is imperative 
that the RO ensure that all of the veteran's terminal 
hospital records are in the claims file.  

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  In order to comply under the VCAA, the appellant 
must be notified as to what she must show to prevail in this 
claim, what information and evidence she is responsible for, 
and what evidence VA must secure.  See generally Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the veteran written notification 
specific to her claims (entitlement to 
service connection for cause of death, 
and entitlement to Dependency and 
Indemnity compensation), of the impact of 
the notification requirements on the 
claims.  The appellant should further be 
requested to submit all evidence in her 
possession that pertains to her claims.

2.  The RO should contact the Hendricks 
Medical Center for the purpose of 
obtaining any additional hospital records 
that may be available that have not been 
obtained, to include all records relating 
to the veteran's terminal hospitalization 
from September to October 30, 2001, to 
include a final clinical summary relating 
to his death.    

3.  The RO should also contact the 
appellant and ask her to list the names 
and addresses of all medical care 
providers who have evaluated or treated 
the veteran for any lung disease, to 
include lung cancer, and any 
gastrointestinal disorders, to include 
ulcers since service.   After securing 
the necessary releases, all such records 
that are not already in the claims folder 
should be obtained.  

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claims.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues of 
entitlement to service connection for 
cause of death and entitlement to 
Dependency and Indemnity Compensation 
with consideration of all of the evidence 
obtained since the January 2003 rating 
decision.    

6.  If any of the benefits requested on 
appeal are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claims, to include a 
summary of all of the evidence added to 
the record since the April 2003 Statement 
of the Case.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




